Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary amendment submitted by Applicant on April 21st, 2021 has been received and entered.

Claims 1-20 are pending.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (U.S. Patent Application Publication No. 2021/0175253) in view of YOO et al. (U.S. Patent Application Publication No. 2019/0393355), LEE et al. (U.S. Patent Application Publication No. 2020/0202916) and LIU (U.S. Patent Application Publication No. 2019/0181147)
Regarding claims 1-3, 6, 10-12 and 17-18 of the present application, HAN et al. discloses in Figures 1-4A “A memory device comprising: 
a memory array (not numbered) comprising a plurality of memory cells [MC], each memory cell [MC] of the plurality of memory cells comprising: 
a gate structure [12/14] comprising a ferroelectric layer [312/314], a source electrode structure [22], a drain electrode structure [24] (paragraph [0040] ; and 

HAN et al. discloses the write operation for the memory cell of the memory device, wherein a first polarization switching voltage with positive polarity, and a second polarization switching voltage with negative polarity are applied to the gate electrode of the memory cell [MC] after the source electrode structure [22] and the drain electrode structure [24] are grounded (paragraphs [0072], [0073]). 	
Han et al. does not disclose a driver circuit is configured to control the second polarization switching voltage having a second magnitude to be greater than a first magnitude of the first polarization switching voltage.
YOO et al. discloses in Figure 1 a ferroelectric semiconductor device includes a ferroelectric layer [120] adjacent to an electric field control layer [130] (claimed channel layer) (paragraph [0022]), wherein the electric field control layer [130] includes metal oxide materials (paragraph 0031].  YOO et al. further discloses in Figure 11 a write operation having pulse signal [20] applied a gate voltage Vg to a gate electrode layer [140] , where the gate voltage Vg having a first write voltage Vp having a predetermined positive polarity, and a second write voltage Vn having a predetermined negative polarity, and the magnitude of the first write voltage Vp is smaller than the magnitude of the second write voltage Vn (paragraph [0061]).  
YOO et al. shows in Figure 11 the magnitude of the second write voltage Vn appears to be twice the magnitude of the first write voltage Vn.
YOO et al. discloses the first write voltage Vp has a duration t1-t2, and the second write voltage Vn has a duration t3-t4 (paragraph [0061]). 
LEE et al. discloses in Figures 1-3 a memory device [1] includes a memory array [10], a control circuit [20] includes a row decoder [21] (claimed word line driver in claim 18), a read/write circuit [22], which conventionally includes sense amplifier to sense the threshold claim 9, and a control logic [22] (paragraph [0021]).  The memory array [10] includes a plurality of memory cell, wherein each memory cell includes a data storage layer [36] having ferroelectric material [0030].  The control logic [23] controls read/write circuit [22] to apply positive and negative bias voltages to the gate [35] of the selected memory cell (paragraphs [0027], [0031], [0032]).
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to modify the memory device of HAN et al. by providing the control logic, the READ/WRITE circuit of LEE et al. to apply the gate voltages for write operations as YOO et al. discloses to the memory device of HAN et al.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to use the control logic and the READ/WRITE circuit to apply the appropriate gate voltages to the gate of the selected memory cell in write operation to reduce the write time operation.

Regarding claims 4-5, 16 and 19 of the present application, YOO et al. discloses the gate voltage Vg in which Vp is about 3V to 4V of positive polarity (paragraph [0062]), and YOO et al. shows in Figure 11 the gate voltage Vg in which the absolute magnitude of Vp is smaller than Vp (paragraph [0061]), accordingly, the absolute magnitude of Vn could be in range of 3.5V-5V.
LIU discloses a write operation of a ferroelectric memory in which an electric potential Vpp/-Vpp having common value=2V-15V is applied to a gate structure (paragraphs [0034], [0035]) 
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to modify the write operation of the memory device disclosed by HAN et al. by reducing the write voltages of YOO et al and LIU teaches.


The method in claims 10-12, 15, 17 of the present application would be performed by the combination of HAN et al. LEE et al. and YOO et al. as described above.

Claims 8-9, 13-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al., YOO et al; and LEE et al. as applied to claims 1, 18 above, and further in view of YOUNG et al. (U.S. Patent Application Publication No. 2021/0272972).
See description of HAN et al., YOO et al. and LEE et al. in paragraph 5, supra.  HAN et al., YOO et al. and LEE et al. do not disclose the first threshold voltage level is less than the second threshold voltage level by at least 0.5 volts.
YOUNG et al. disclose in figure 15A a ferroelectric random access memory having a ferroelectric layer [18], wherein the ferroelectric layer [108] has two electrical polarization directions, which are used to store the digital value (e.g., 0 or 1) in the FRAM memory cell. For example, when the ferroelectric layer [108] in the 1T-1C FRAM memory cell has a first electrical polarization direction, the FinFET in the 1T-1C memory cell has a first threshold voltage (e.g., 1V). When the ferroelectric layer [108] in the 1T-1C FRAM memory cell has a second electrical polarization direction, the FinFET has a second threshold voltage (e.g., 2V) (paragraph [0066]). 
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to modify the memory device of HAN et al. by programming the ferroelectric layer to have the high and low threshold voltages as YOUNG et al. discloses.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to program the ferroelectric layer with high and low threshold voltages so that “The difference between the two threshold voltages may be referred to as the threshold voltage shift.  

Regarding claim 14 of the present application, see description of LEE et al. in paragraph 5, supra.  LEE et all. discloses a read/write circuit [22], which conventionally includes sense amplifier to sense the threshold voltage level as claimed in claims 9, and a control logic [22] (paragraph [0021]).  The memory array [10] includes a plurality of memory cell, wherein each memory cell includes a data storage layer [36] having ferroelectric material [0030].  The control logic [23] controls read/write circuit [22] to apply positive and negative bias voltages to the gate [35] of the selected memory cell (paragraphs [0027], [0031], [0032]).
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to modify the memory device of HAN et al. by providing the control logic, the READ/WRITE circuit of LEE et al. to apply the gate voltages for write operations as YOO et al. discloses to the memory device of HAN et al.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to use the control logic and the READ/WRITE circuit to apply the appropriate gate voltages to the gate of the selected memory cell in write operation to reduce the write time operation.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827